DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on August 26, 2022.  Claims 1-20 are pending.  Claims 1, 15 and 20 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 12, 2022 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive because they are directed toward the newly added claim limitations.  Thus, the rejection has been withdrawn in light of the newly added claim limitations.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2022/0024485 to Theverapperuma et al. (hereinafter Theverapperuma”).
With respect to independent claims 1 , 15 and 20, Theverapperuma discloses analyzing a two-dimensional image of a path of a vehicle captured by one or more cameras to identify predicted regions of road damage in the two-dimensional image (see paragraph [0083]:  The calculation of the extrinsic matrix can be performed as a one-time setup involving the use of a perspective-n-point (PnP) algorithm that estimates the camera pose given a set of n number of 3D points and their corresponding two-dimensional (2D) projections in a camera image.); 
correlating point cloud data of the path of the vehicle from at least one LiDAR sensor with the predicted regions of road damage in the two-dimensional image (see paragraph [0083]:  For example, a corner of the calibration rig as represented in the checkerboard image can be mapped to a corner of the calibration rig as represented in a point cloud generated by a LIDAR sensor. The calculation of the extrinsic matrix can be performed as a one-time setup involving the use of a perspective-n-point (PnP) algorithm that estimates the camera pose given a set of n number of 3D points and their corresponding two-dimensional (2D) projections in a camera image. Once calculated, the extrinsic matrix can be used to combine data from a camera with data from another sensor, for example, to merge 2D camera images with 3D data from other sensors (e.g., LIDAR point clouds) or to merge 2D camera images from two different cameras to form a depth image based on a disparity between the camera images.); 
analyzing the point cloud data from the at least one LiDAR sensor data correlated with the predicted regions of road damage to identify regions of road damage in three-dimensional space (see paragraph [0085]:  The object detection performed by the surface identification subsystem 320 does not necessarily involve identifying every object represented in the sensor data. Instead, the surface identification subsystem 320 can be configured to detect only certain objects of interest, including objects that are relevant to determining whether a surface is drivable or not. For example, surface identification subsystem 320 can be configured to detect objects that render an otherwise drivable surface unsuitable for driving on (e.g., buildings, other vehicles, cone markers, poles, pools of liquid, cracks, and the like). An object does not have to pose a hazard in order to indicate that a surface is unsafe for driving.); and 
outputting one or more indications of the identified regions of road damage (see paragraph [0088]:  The output representation generated by the surface identification subsystem 320 can be provided as input to a planning subsystem, such as the planning subsystem 206 in FIG. 2A, to generate a plan of action taking into consideration information about a drivable surface indicated in the output representation.).  
With respect to dependent claim 2, Theverapperuma discloses wherein analyzing the two- dimensional image further comprises identifying the predicted regions of road damage using a machine learning model that is trained using two-dimensional images having annotated regions of road damage, wherein the machine learning model comprises at least one of a deep-learning structure or a feature-based classifier (see paragraphs [0059] and [0084]: Perception subsystem 204 may use various different algorithms and techniques to perform its functions, including artificial intelligence (AI) and machine learning based techniques. For example, perception subsystem 204 may use a convolutional neural network (CNN) to perform object detection and object classification based upon the sensor data. During a training phase, the CNN may be trained using labeled training data comprising sample images of a vehicle's environment and corresponding ground truth classifications.  Segmentation can be performed algorithmically (e.g., using a software algorithm that performs geometric calculations to generate a surface of polygons as a geometric mesh) or using a machine learning (ML) model trained to infer the boundaries of an object from sensor data.).  
With respect to dependent claim 3, Theverapperuma discloses wherein analyzing the two- dimensional image, correlating the point cloud data from the at least one LiDAR sensor, and analyzing the point cloud data from the at least one LiDAR sensor further comprises: applying a first model to two-dimensional image data to identify the predicted regions of road damage, wherein the second model comprises a feature-based classifier or a deep-learning structure; correlating the predicted regions of road damage with three-dimensional points on the three-dimensional point cloud data to produce correlated three-dimensional point cloud data; and applying a second model to the correlated three-dimensional point cloud data to identify the regions of road damage in three-dimensional space, wherein the second model comprises a feature-based classifier or a deep-learning structure (see paragraphs [0084] and [0087]:  Segmentation is typically performed concurrently with classification (determining the class of each segment). The process of dividing an input representation into segments of one or more classes is sometimes referred to as semantic segmentation. Semantic segmentation can be viewed as forming a mask by which the input representation is filtered, where the mask comprises shapes that are labeled according to the type of object to which the shape corresponds. LIDAR or radar data (e.g., a 3D point cloud) can also be segmented, for example, by generating a 3D surface (e.g. a geometric mesh) representing the boundaries of an object. Segmentation can be performed algorithmically (e.g., using a software algorithm that performs geometric calculations to generate a surface of polygons as a geometric mesh) or using a machine learning (ML) model trained to infer the boundaries of an object from sensor data.  A surface identification subsystem can include an AI or ML model that identifies the boundaries of known objects from one or more 2D camera images, another AI or ML model that estimates the depth of each pixel in the one or more 2D camera images, and yet another AI or ML model that estimates the location and orientation of a ground plane from a LIDAR point cloud. The surface identification subsystem 320 may further include a subsystem (e.g., a CNN or rule-based estimation subsystem) that combines the information generated by the various AI or ML models to generate a 3D representation of the environment, including representations of drivable surfaces and objects in the environment.).  
With respect to dependent claim 4, Theverapperuma discloses wherein the deep-learning structure comprises at least one of a deep neural network, a deep belief network, a recurrent neural network, or a convolutional neural network (see paragraph [0059]:  perception subsystem 204 may use a convolutional neural network (CNN) to perform object detection and object classification based upon the sensor data. During a training phase, the CNN may be trained using labeled training data comprising sample images of a vehicle's environment and corresponding ground truth classifications.).  
With respect to dependent claim 5, Theverapperuma discloses wherein the feature-based classifier comprises a probabilistic classifier, wherein the probabilistic classifier comprises a Bayesian classifier (see paragraph [0098]:  the CNN implementing the surface segmentation module 426 may employ conditional random fields (CRFs) to estimate the probability of a particular set of feature values corresponding to a drivable surface. CRFs provide a probabilistic framework for labeling and segmenting structured data and are often used for image segmentation.).  
With respect to dependent claim 9, Theverapperuma discloses wherein outputting one or more indications of the identified regions of road damage further comprises superimposing, on the two-dimensional image, an indication of a corresponding road damage classification for the identified regions of road damage (see paragraph [0088]:  The output representation generated by the surface identification subsystem 320 can be provided as input to a planning subsystem, such as the planning subsystem 206 in FIG. 2A, to generate a plan of action taking into consideration information about a drivable surface indicated in the output representation. For instance, the plan of action may involve applying a set of rules to assess the safety and practicality of multiple paths that extend through the drivable surface between a first location and a second location. Based on the set of rules, the planning subsystem may select an optimal path, decide not to proceed with moving to the second location, or determine other appropriate actions for the autonomous vehicle. For example, the planning subsystem may select a longer path that has fewer driving hazards (e.g., cracks or pools of liquid above a certain size) over a shorter path that has more driving hazards or is more difficult to navigate (e.g., a path involving an incline above a certain angle or a curve whose radius is less than a minimum turning radius of the autonomous vehicle).).  
With respect to dependent claim 10, Theverapperuma discloses  wherein correlating the point cloud data comprises identifying one or more voxel locations in the point cloud data of the path of the vehicle that overlap the predicted regions of road damage in the image of the path of the vehicle, the method further comprising storing, in point cloud data for the identified voxel locations that overlap the predicted regions of road damage, a location and a reflective index for each reflective point in the three-dimensional space (see paragraphs [0119] and [0120]: Occupancy grid generator 729 provides an alternative to the ground plane estimator 429 in the embodiment of FIG. 4. The occupancy grid generator 729 is configured to generate an occupancy grid as a 3D grid (e.g., a voxel grid) in which a value or label is assigned to each grid location (e.g., individual voxel) to indicate whether or not the grid location is physically occupied. A location is deemed occupied if sensor data indicates that the location does not correspond to empty space (e.g., air). For instance, a location in a physical environment can be occupied by an object (e.g., a pole) or by a large surface (e.g., the ground, a road).) 
With respect to dependent claim 11, Theverapperuma discloses wherein analyzing the point cloud data from at least one LiDAR sensor further comprises applying a model to identify the regions of road damage in the three-dimensional space, wherein the model processes feature data from the point cloud data, wherein the feature data comprises a mean and a standard deviation of points in the point cloud data (see paragraph [0083]:  a corner of the calibration rig as represented in the checkerboard image can be mapped to a corner of the calibration rig as represented in a point cloud generated by a LIDAR sensor. The calculation of the extrinsic matrix can be performed as a one-time setup involving the use of a perspective-n-point (PnP) algorithm that estimates the camera pose given a set of n number of 3D points and their corresponding two-dimensional (2D) projections in a camera image. Once calculated, the extrinsic matrix can be used to combine data from a camera with data from another sensor, for example, to merge 2D camera images with 3D data from other sensors (e.g., LIDAR point clouds) or to merge 2D camera images from two different cameras to form a depth image based on a disparity between the camera images.). 
With respect to dependent claim 12, Theverapperuma discloses wherein the identified regions in three- dimensional space are annotated with at least one attribute, wherein the at least one attribute comprises at least one of a road damage classification or a depth range, wherein the depth range comprises at least one of near range, middle range, or far range (see paragraphs [0005] and [0008]:  the surface identification subsystem can include a plurality of modules configured to detect known objects in the environment, estimate the depth (e.g., distance from sensor) of surfaces, segment an image or other representation of the environment into different regions based on object class, and/or perform other processing of sensor data to generate information usable for making a decision as to whether a particular surface is drivable and for estimating the attributes of the particular surface.  Generating an output representation comprises inputting a depth image, a segmented image, an augmented image, and a second 3D representation into a neural network trained to infer values of the output representation using information from training data that includes a combination of two-dimensional and three-dimensional representations.).  
With respect to dependent claim 13, Theverapperuma discloses wherein outputting further comprises communicating, to a network service, location information of the identified regions on a path of a vehicle, wherein the network service populates map data with the location information (see paragraphs [0049] and [0065]:   For example, instructions may be sent to a particular sensor to change the behavior of the particular sensor. For example, instructions may be sent to a sensor to change the information sensed or collected by the sensor and/or to change the sensor data communicated from the sensor to autonomous vehicle management system 122. Using these instructions, autonomous vehicle management system 122 can dynamically control the sensor data that is communicated from sensors 110 to autonomous vehicle management system 122.  For example, planning subsystem 206 can send instructions or commands to a particular sensor from sensors 110 to dynamically control the sensor data that is captured by the particular sensor and/or control the sensor data that is communicated from the sensor to perception subsystem 204 (or to other subsystems of autonomous vehicle management system 122, such as to localization subsystem 202). Since the internal map built by perception subsystem 204 is based upon the sensor data received by perception subsystem 204 from the sensors, by being able to dynamically control the sensor data received from the sensors, the information included in and/or used by perception subsystem 204 to build and maintain the internal map can also be dynamically controlled by planning subsystem 206.).  
With respect to dependent claim 14, Theverapperuma discloses wherein outputting further comprises instructing a vehicle control system to cause a vehicle to change lanes, reduce speed, or both change lanes and reduce speed (see paragraphs [0061] and [0070]: one or more different goals may be provided. Examples of categories of goals (some of which may overlap) include, without limitation: goals related to performing an autonomous operation by the autonomous vehicle (e.g., autonomous driving or navigation along a path, scooping and dumping operations, moving materials or objects, lifting materials, driving, rolling, spreading dirt, excavating, transporting materials or objects from one point to another point, etc.), goals related to maneuvering the vehicle, goals related to interaction of the vehicle with various actors, objects, etc. in the vehicle's environment, goals related to the general operations of the vehicles, and the like. Examples of goals: changing lanes, driving from one location to another location, driving to a destination as fast as possible, making a turn, performing a series of steps in a sequence, and others.    Planning subsystem 206 may receive inputs including a current internal map generated by perception subsystem 204, position information from localization subsystem 202, and a goal that autonomous vehicle 120 is to make a turn in a certain amount of time (e.g., a right turn in the next 5 seconds). As part of deciding what is the best set of actions to be taken by autonomous vehicle 120 to achieve the goal in a safe manner, planning subsystem 206 may determine that it needs particular sensor data (e.g., additional images) showing the environment on the right side of autonomous vehicle 120. Planning subsystem 206 may then determine the one or more sensors (e.g., cameras) that are capable of providing the particular sensor data (e.g., images of the environment on the right side of autonomous vehicle 120).).  
With respect to dependent claim 17, Theverapperuma discloses wherein the processing circuitry to execute logic operative to display, via the interface, a warning message on display device within the vehicle (see paragraph [0060]:  the plan generated by planning subsystem 206 may include planned actions with respect to accessories of autonomous vehicle 120, such as turning indicators or lights on or off, producing one or more sounds (e.g., alarms), and the like.).  
With respect to dependent claim 18, Theverapperuma discloses wherein the processing circuitry to execute logic operative to communicate, via the interface, a command to a vehicle control system, wherein the vehicle control system causes the vehicle to reduce speed or change lanes (see paragraph [0061]: Examples of goals: changing lanes, driving from one location to another location, driving to a destination as fast as possible, making a turn, performing a series of steps in a sequence, and others. (c) High level route information regarding the path or route to be taken by autonomous vehicle 120. This may be provided directly or indirectly by an end user or operator of the autonomous vehicle. (d) Information identifying safety considerations.).  

Allowable Subject Matter
Claims6-8, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661